On the court’s own motion, its decision, dated November 1, 1979 [72 AD2d 734] is amended by adding thereto, immediately after the first paragraph, the following: "By order dated July 30, 1979 this court modified the judgment rendered against appellant’s codefendants, Johnson and Joyner, by reversing their convictions of criminal possession of stolen property in the first degree and dismissing that count. The judgments against them were otherwise affirmed (People v Johnson, 71 AD2d 692). Defendant has requested that his appeal be determined in a similar manner.” Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.